t c memo united_states tax_court peter s pau and susanna h pau petitioners v commissioner of internal revenue respondent docket no filed date john m youngquist for petitioners patricia anne golembiewski for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and a penalty on petitioners' federal_income_tax as follows penalty year deficiency sec_6662 dollar_figure dollar_figure on date the paus filed a petition with this court an answer was filed on date in which respondent asserted further adjustments to petitioners' joint_return including an increase of dollar_figure in the deficiency in income_tax set forth in the original notice and an addition_to_tax of dollar_figure under the civil_fraud penalty of sec_6663 or alternatively an increased penalty pursuant to sec_6662 of dollar_figure after concessions two issues remain regarding petitioners' income_tax_liability for whether petitioners are liable for the penalty pursuant to sec_6663 for failure to report dollar_figure of income with the intent of evading the payment of federal_income_tax we hold they are whether sec_163 limits petitioners' schedule a deduction for home mortgage interest to interest_paid on acquisition debt of dollar_figure million we hold it does findings_of_fact the parties have stipulated to some of the facts and the court has so found the stipulation of facts and accompanying exhibits are incorporated herein peter s pau petitioner and susanna h pau susanna were married and resided in hillsborough california at the time they filed their petition in this case all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated i the unreported income during and at all relevant times before and after that year the paus operated a real_estate development management and brokerage business as sole proprietors doing business as d b a sand hill property co sand hill petitioner was actively engaged in the real_estate management and development side of the business susanna was largely concerned with commercial real_estate purchases and sales susanna generally dealt with major commercial properties and most of her clients hailed from hong kong and japan despite separate roles in sand hill petitioners worked together and were aware of each other's transactions petitioner began working as a developer in having earned a bachelor's degree in civil engineering from the university of california at berkeley in and a master's degree in construction management from stanford university in susanna earned a bachelor's degree in business administration and accounting from the university of california at berkeley in a the stockton street property transaction in march of susanna brokered the sale of real_property located pincite stockton street in san francisco california the stockton street property meiyan enterprises inc meiyan sold the property to sanrio inc sanrio a japanese company for use as a retail_outlet the sale generated a broker's commission of dollar_figure which was paid to sand hill at the time of the closing on date payment was made by a check drawn on the escrow account by founders title co the check was deposited in full in sand hill's business checking account at the bank of america the bank of america account the dollar_figure commission was included in the total gross_receipts reported on petitioners' schedules c in addition to the broker's commission on date meiyan paid susanna a dollar_figure finder's fee for locating the buyer of the stockton street property the payment was made by a check in sand hill's name bearing the handwritten notation consultation fee susanna deposited the check in full into the bank of america account on date b the eccles avenue property transaction beginning in march of petitioner worked with sanrio on a build-to-suit development deal which evolved into the purchase of an existing_building located pincite eccles avenue in san francisco the eccles avenue property on date petitioner d b a sand hill executed a purchase and sale agreement the agreement with the seller for the purchase of the eccles avenue property when he signed the agreement petitioner knew that sanrio wanted to purchase the eccles avenue property for use as its headquarters because of a bad business relationship between sanrio and the seller petitioner rather than sanrio signed the agreement so that the seller would not learn that in fact sanrio was the real buyer sanrio expected to pay a commission to petitioner after it purchased the eccles avenue property because he had acted as its agent petitioner expressed some concern after the deal shifted from development to purchase as to how he would be remunerated for his work for sanrio on date before he signed the purchase agreement petitioner sent a letter to sanrio detailing his negotiations for sanrio's purchase of the property as of that date petitioner expected to receive dollar_figure representing percent of the purchase_price from sanrio upon its purchase of the property additionally while petitioner worked for sanrio to buy the property he had incurred expenses for inspectors and engineers in september of sanrio reimbursed him for his out-of-pocket expenses on date sanrio paid dollar_figure to petitioners in consideration of the assignment of petitioner's rights d b a sand hill as purchaser of the eccles property the payment was made as follows on date at susanna's request sanrio directed the bank of california to debit its account there by dollar_figure and remit the sum by electronic funds transfer to the account of susanna pau at the banque nationale de paris bnp branch located in san francisco california the bnp account on that same date susanna directed bnp to transfer dollar_figure of the dollar_figure to the bank of america account sanrio mistakenly failed to issue a form_1099 to petitioner for its payment of dollar_figure because the payment was made via a wire transfer rather than through its accounts_payable system petitioners and sanrio never discussed the issuance of a form_1099 upon the completion of the transaction the bnp account was an interest-bearing account from which susanna periodically transferred funds to the bank of america account or to a checking account maintained at the bank of the west except for the dollar_figure from sanrio petitioners did not deposit any other business income directly into the bnp account in all other deposits in bnp were transfers from other accounts held by petitioners c petitioners' recordkeeping methods despite susanna's accounting background petitioner is sand hill's bookkeeper he alone possessed signature_authority over the bank of america account petitioners used that account to deposit their commission checks management fees and reimbursed expenses whenever the bank of america account held a particularly large balance petitioner would transfer funds via check into other accounts especially the bnp account for the purpose of accruing greater interest petitioner claimed that when he wrote checks on the bank of america account for deposit into another account he did not verify that it contained sufficient funds to cover the checks because there was always a large balance business income and expenses for sand hill during were evenly apportioned between petitioner and susanna and reported on two separate schedules c attached to their return to track expenses_incurred by petitioners on sand hill's behalf petitioner used the check register which showed the various types and amounts of expenses petitioner did not keep copies of bank deposit slips and did not record the sources of the deposits although he did have access to monthly bank statements when petitioner was ready to file the income_tax return for himself and susanna he simply resorted to his memory to determine what transactions took place since susanna engaged in very few transactions on a yearly basis which generated commissions petitioner did not consult with susanna to verify her income nor did he search sand hill's files for miscellaneous income including interest from banks and brokerage firms petitioner relied on forms for petitioners' federal_income_tax returns including the return petitioner then prepared a one-page summary of sand hill's income and expenses on his computer and gave it to petitioners' accountant the accountant used the summary to prepare the paus' tax returns the one-page summary is the only record petitioner gave to the accountant in the summary petitioner listed expenses in categories such as travel telephone and office rent for income he listed three sources commissions earned by susanna management income he earned and miscellaneous income in susanna earned commissions from four transactions and petitioners reported the income on their schedules c sand hill received these commission checks generally through escrow accounts and petitioners deposited the checks into various bank accounts including the bank of america account petitioner did not include susanna's consultation fee as income on the one-page summary of sand hill's income and expenses prepared for the paus' accountant even though he knew that she had received dollar_figure as a consultation fee from meiyan moreover the same day susanna deposited the check for dollar_figure into the bank of america account petitioner wrote a check on that account payable to susanna for the same amount which she deposited into the bnp account another check for dollar_figure was also debited on date prior to the deposit of the dollar_figure the account contained a balance of dollar_figure in completing sand hill's income and expense summary for petitioners' accountant petitioner was aware of but intentionally failed to include the dollar_figure from sanrio petitioners did not tell their accountant of either omission from their summary neither the dollar_figure fee nor the dollar_figure from sanrio was reported on the schedules c attached to petitioners' return d petitioners' explanation of unreported sanrio income from to petitioners lived in boise idaho where they engaged in real_estate transactions in they acquired an interest in regent properties regent a 40-acre real_estate development in boise in petitioners stopped paying equity into regent which had generated losses for them since then they have not been actively involved in the property at trial petitioner was unaware of regent's status although the paus still held their interest in it since petitioners had wanted to take advantage of projected losses from regent but had been unsuccessful because their ordinary_income could not be applied against capital losses from the property petitioner hoped to treat the dollar_figure as a capital_gain and to apply dollar_figure to dollar_figure of capital losses from regent against it if and when such losses were realized petitioners deliberately did not report the dollar_figure of income from sanrio on their income_tax return because they wanted to wait until the losses were realized in order to report the income and the losses simultaneously therefore they thought it would be easier to file an amended_return to report the additional income rather than to report it on the original return for and later file an amended_return to claim a large refund petitioners never did file an amended_return petitioners did not consult a certified_public_accountant or a tax attorney with respect to the tax treatment of the income from sanrio and losses from regent however they did ask an accountant about the extent of their mortgage interest_deduction and about amending their return to claim an additional deduction e the audit process richard clement clement is respondent's revenue_agent responsible for the audit of petitioners' federal_income_tax return he is familiar with real_estate practices in the san francisco bay area and has conducted audits of companies engaged in real_estate transactions in july of clement examined the federal_income_tax return filed by sanrio while auditing this return he noticed sanrio's dollar_figure payment by wire transfer to susanna's account at bnp accordingly he requested an rtvue which is a computer- generated document showing certain types of information from a tax_return such as gross_receipts reported on a schedule c using the rtvue clement discovered that the paus had reported gross_receipts on their schedules c in an amount less than the dollar_figure transfer reflected on sanrio's return after reviewing the paus' return clement decided to audit it he selected for examination gross_receipts and expenses from the schedules c and schedule a deductions for home mortgage interest and contributions clement left several messages on the paus' telephone answering machine upon commencing the audit he left the initial message on date clement spoke with susanna for the first and only time on date during that conversation clement told susanna that petitioners' return had been selected for audit and that he wished to arrange an appointment with them a meeting was scheduled for date on date susanna left clement a message on his answering machine canceling the appointment and rescheduling it for date on date clement and petitioner spoke by telephone at that time clement asked petitioners to sign a consent form to extend the period of limitations form_872 for their return because the period was to expire on date petitioners refused to execute the form_872 petitioner erroneously told clement that the paus had filed their tax_return in june or july of so that the period had already run clement and petitioner engaged in another telephone conversation on date during which clement again sought the paus' consent to extend the period of limitations petitioner told the agent that his accountant had advised him that the period had expired he also indicated without elaborating that the gross_receipts reported on petitioners' return might have been incorrect they discussed their meeting set for date however petitioners and clement never met that day or at any other time prior to date although they did have a telephone conversation on date clement and petitioner discussed the receipt of the dollar_figure from sanrio petitioner did not provide a direct answer to clement's inquiry about this sum this conversation was clement's last personal contact with either petitioner before respondent issued the notice_of_deficiency on date petitioner left a voice message for clement informing him that petitioners had received an appointment letter a form_872 and an information_document_request idr seeking books_and_records needed to audit the return petitioner once again stated that the paus would not extend the period and that they would be unable to obtain the documents requested because of the short time left in the period clement then served a summons on petitioners on date for the records identified in the idr prior to the issuance of the notice_of_deficiency the paus did not produce any books_and_records requested from them by the idr in addition to the summons served on petitioners clement issued summonses to financial institutions and a title company he received the books_and_records from these entities after the notice_of_deficiency had been mailed to petitioners on date susanna informed clement's manager that petitioners had retained counsel however as of date clement had not received a power_of_attorney from petitioners and he therefore could not discuss the paus' tax matters with another individual a power_of_attorney was not received until after clement prepared the notice_of_deficiency and forwarded petitioners' file on date to the office responsible for mailing such notices the notice_of_deficiency was issued on date and increased petitioners' schedule c income for by dollar_figure each for a combined increase in their taxable_income of dollar_figure as a result of the dollar_figure income from sanrio and the dollar_figure commission from the sale of the stockton street property that commission had in fact been reported respondent also disallowed a total of dollar_figure in schedule c expenses and dollar_figure in itemized_deductions clement learned of susanna's dollar_figure consultation fee only after receiving a copy of the canceled check pursuant to the summons served upon the bank of america neither susanna nor petitioner explained to clement why they had not reported the consultation fee on their return after clement notified petitioners of the audit petitioner prepared a bank_deposits analysis to show the transfer of funds between and among petitioners' various accounts petitioner did not give this analysis to clement among the records petitioner used to reconstruct sand hill's income were monthly statements from its bank of america account on date clement met with petitioner and his accountant to review records for sand hill's expenses and petitioners' deductions disallowed in the notice_of_deficiency for recording sand hill's expenses petitioner used a spiral- bound notebook with accounting paper using this notebook petitioner verified each and every expense paid_by sand hill for which deductions were claimed by petitioners on their schedules c clement determined that petitioner kept the notebook in the ordinary course of business during and that it was an adequate record for petitioners' business petitioner however did not present records of sand hill's income to clement so the agent used petitioners' bank records to analyze deposits and transfers to reconstruct sand hill's income in their petition the paus denied that they had received income of dollar_figure that they did not report on their return respondent's answer asserted that petitioners failed to report additional schedule c income of dollar_figure including the dollar_figure consultation fee received by susanna respondent further asserted that the underpayment of petitioners' tax for attributable to their unreported income was due to fraud and that any deficiency stemming from that income is subject_to the penalty under sec_6663 petitioners' reply denied receipt of the dollar_figure the parties have since stipulated that petitioners omitted only the following items of income from their schedules c attached to their return the consultation fee of dollar_figure paid to susanna d b a sand hill on date by meiyan and the sum of dollar_figure paid to petitioners on date by sanrio the parties agree that sec_6662 applies to the deficiency attributable to the unreported income to the extent that the court concludes that sec_6663 is inapplicable ii the mortgage interest_deduction until petitioners owned a condominium in san mateo california that they used as their primary residence in after their move petitioners subsequently reclassified the condominium as rental property in that year petitioners also purchased a home in hillsborough california for use as their primary residence and they have since lived there at all times the purchase_price of the residence was dollar_figure petitioners have a mortgage on the hillsborough residence the original principal_amount of which was dollar_figure in petitioners claimed a home mortgage interest_deduction on schedule a of dollar_figure despite having actually paid a greater amount of mortgage interest petitioners limited their deduction to interest on dollar_figure million indebtedness based on advice from an accountant in her notice_of_deficiency respondent completely disallowed petitioners' schedule a deduction for home mortgage interest as a result of the date meeting with petitioner clement allowed the paus a home mortgage interest_deduction but he limited the allowable deduction to the interest on dollar_figure million indebtedness consequently he calculated that the allowable deduction is dollar_figure rather than the dollar_figure claimed by petitioners a difference of dollar_figure clement also increased the schedule a deduction for personal_interest by dollar_figure from dollar_figure to dollar_figure opinion as a general_rule the commissioner's determinations are presumed correct and taxpayers bear the burden of proving that those determinations are erroneous accordingly with respect to deficiencies flowing from the home mortgage interest_deduction and the dollar_figure omission petitioners have the burden_of_proof rule a 290_us_111 since the dollar_figure omission was asserted by respondent after the notice_of_deficiency was mailed it is new_matter on which respondent bears the burden rule a respondent also bears the burden of proving by clear_and_convincing evidence that petitioners are liable for the civil_fraud penalty sec_7454 rule b issue penalty pursuant to sec_6663 sec_6663 provides for a penalty equal to percent of the underpayment_of_tax attributable to fraud sec_6663 for sec_6663 to apply respondent must show that an underpayment_of_tax exists for the period at issue and a portion of the underpayment stems from fraud 889_f2d_910 9th cir affg norman v commissioner tcmemo_1987_265 94_tc_654 92_tc_661 the mere failure to report income generally is not sufficient to establish fraud 20_tc_759 a underpayment_of_tax there is no question that petitioners underpaid their tax due for given their admission that they did not report income of dollar_figure on their return thus we may proceed with the second prong of the analysis see 99_tc_202 b fraudulent intent fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing petzoldt v commissioner supra pincite 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 98_tc_511 67_tc_181 affd without published opinion 578_f2d_1383 8th cir direct proof of intent is rarely available so courts may look to circumstantial evidence and draw reasonable inferences from the facts 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 fraud must be affirmatively established and is never imputed or presumed 55_tc_85 for the commissioner to carry her burden of proving that the underpayment_of_tax is attributable to fraud she must show that a taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 252_f2d_56 9th cir 80_tc_1111 a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income keeping inadequate records offering implausible or inconsistent explanations of behavior concealing assets and failing to cooperate with the commissioner's agent see bradford v commissioner supra pincite and cases cited therein 91_tc_874 although no single factor necessarily suffices to establish fraud a confluence of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 some conduct and evidence can be classified under more than one factor a taxpayer's intelligence education and tax expertise are also relevant in determining fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 applying the aforementioned criteria as set out below we conclude that petitioners underreported their income for with the intention to evade income_tax on dollar_figure and are therefore liable for a penalty under sec_6663 understatement of income petitioners assert that they are not liable for the civil_fraud penalty because there is no pattern of underreporting income respondent acknowledges that the evidence does not demonstrate such a pattern nevertheless she contends that a pattern of underreporting is not a sine qua non for the imposition of the civil_fraud penalty we agree with respondent that she may assert such a penalty where a taxpayer fails to report income even for only year with the intention of evading tax due on that income in mitchell v commissioner tcmemo_1994_242 the court examined facts relating to a corporate taxpayer and an officer acting for the corporation the officer sold its airplane and diverted the sales proceeds to a swiss bank account neither the corporation nor the officer reported income from the sale of the airplane or the diversion of the sale proceeds we held both taxpayers were liable for the civil_fraud penalty because they failed to report the income with the intention of evading federal_income_tax in mitchell as in the case before us the taxpayers' conduct occurred in only year and the conduct related to a single transaction see also taylor v commissioner tcmemo_1993_546 petitioners cite 22_tc_893 arguing that respondent cannot establish fraud in reliance on unreported income for year however that case does not stand for such a broad proposition rather in stone we held that without more a gross understatement of income in year did not establish that there was fraud with intent to evade tax in this instance id pincite emphasis added in the case before us respondent relied on a number of factors to prove fraud as shown below inadequacy of books_and_records in october of petitioner met with clement for the first time presenting sand hill's records of expenses to establish petitioners' entitlement to deductions claimed on their schedules c clement found the records adequate to verify each and every expense claimed for sand hill however petitioner presented no records for sand hill's income and conceded that his handling of the income of sand hill was entirely inadequate the inadequacy of the records was not due to negligence on the part of petitioners but fraud petitioners' reliance on tabbi v commissioner tcmemo_1995_463 is misplaced in that case the court held that the taxpayer was not liable for the civil_fraud penalty in part because his failure to keep books_and_records other than checks was due to the fact that he was disorganized and because he could not afford accountants id other factors also weighed in his favor in the instant case petitioners present only their self-serving testimony that they were disorganized which we do not find credible petitioners were able to prove every expense they had claimed for sand hill they also had ready access to monthly bank statements and the ability to use them which petitioner showed in conducting his deposits analysis even more telling petitioners could afford and did use an accountant but intentionally failed to provide him with accurate records see 781_f2d_1566 11th cir affg tcmemo_1985_63 301_f2d_484 5th cir affg tcmemo_1959_172 implausible or inconsistent explanations of behavior petitioners refused to acknowledge their receipt of the dollar_figure from sanrio until after respondent's answer even though petitioner earlier had mentioned a potential problem with the gross_receipts reported on the return and despite the fact that the dollar_figure was specifically brought up in their conversation with clement on date petitioner subsequently stated that he failed to report the income not to evade tax but because he viewed the payment as a short-term_capital_gain which he intended to offset by capital losses from his interest in regent when such losses were realized the court discounts this explanation as an afterthought see gajewski v commissioner t c pincite petitioner had at least two clear opportunities to offer this explanation to clement before petitioners retained counsel yet he said nothing even if we did not regard petitioner's explanation as a recent fabrication we find highly improbable his testimony that he viewed the income received from sanrio as capital rather than ordinary in nature although his wife usually engaged in brokerage sales for sand hill petitioner was familiar with real_estate practices the evidence overwhelmingly suggests that sanrio viewed petitioner merely as an agent and that petitioner knew of his role as intermediary petitioner wrote a letter to sanrio before the agreement was signed describing his fee moreover sanrio reimbursed petitioner for his out-of-pocket expenses petitioner signed the agreement rather than sanrio due to the seller's antipathy toward sanrio cf solomon v commissioner f 2d pincite consequently petitioner must have known that the dollar_figure was a commission and therefore ordinary_income against which he was aware capital losses could not be applied his explanation is incongruous with these circumstances moreover even if the payment from sanrio could have been characterized as a capital_gain rather than ordinary_income sec_441 requires a taxpayer to report taxable_income on the basis of a taxable_year petitioners had an obligation to report the dollar_figure on their return not in the future when they might possibly realize a capital_loss petitioners surely recognized that duty in light of their relative sophistication in tax matters they were aware that their capital losses could be carried forward and that they could have received a refund furthermore susanna held a bachelor's degree in accounting cf laurins v commissioner f 2d pincite the fact that a taxpayer is sophisticated in tax matters may permit an inference of intent to defraud when he willfully underpays his taxes finally there is no evidence in the record before us that petitioners realized their losses in regent at any time from until the date of trial petitioner himself stated that he did not know when if ever the losses from regent would be realized this indicates to us that had petitioners not been audited the dollar_figure income would never have been disclosed petitioner's claim that the omission of susanna's dollar_figure consultation fee was inadvertent also rings false susanna had engaged in only a handful of transactions that year and she testified that petitioner was aware of her transactions and of the consultation fee moreover petitioner wrote a check to susanna drawn on the bank of america account for that exact amount on the same day the consultation fee was deposited in that account which accords with petitioners' stated practice of transferring large sums of money from their business accounts to the bnp account to earn greater interest finally contrary to petitioner's testimony monthly bank statements reveal that the bank of america account did not always carry a large balance petitioner must have known of the additional income because otherwise given the outstanding checks he had written on that account and its prior balance of only dollar_figure he would have overdrawn the account by almost dollar_figure attempts to conceal assets susanna instructed sanrio to pay dollar_figure by wire transfer into her nonbusiness account at bnp this was the only direct business deposit into that account in sanrio did not issue a form_1099 for its payment an error on its part because of the method of payment however petitioners did not request a form_1099 despite petitioner's knowledge of the existence of such a form and his reliance on it in other instances to verify interest and miscellaneous income furthermore although petitioners consulted an accountant about the limit to their home mortgage interest_deduction and about amending their return to increase another deduction they did not discuss applying unrealized capital losses against the dollar_figure with an accountant in fact they concealed that income completely from their tax preparer case law is replete with support for holding that petitioners may be liable for the civil_fraud penalty as a result of such an action see korecky v commissioner f 2d pincite paschal v commissioner tcmemo_1994_380 affd aftr2d ustc par big_number 3d cir morris v commissioner tcmemo_1992_635 affd without published opinion 15_f3d_1079 5th cir cf 60_tc_569 no fraud demonstrated where evidence did not show the taxpayer ignored or misinformed his attorneys or accountants 31_tc_487 no fraud proven where the taxpayers' accountant had complete access to all the information bearing on their tax_liability dagon v commissioner tcmemo_1984_138 no fraud where the taxpayer did not conceal any records from his tax_return_preparer compton v commissioner tcmemo_1983_647 no fraud where the taxpayer turned over sufficient records to his tax preparer for her to accurately determine his tax_liability for the years in issue we agree with respondent that the only rationale for petitioners' failure to disclose the income to the accountant was so that they could avoid the accountant's duty to report the income failure to cooperate petitioners did not cooperate with respondent's agent initially canceling appointments refusing to extend the period of limitations and failing to produce records and books used to prepare their schedules c and their tax_return using the limited information available to him the agent prepared and respondent issued the notice_of_deficiency to petitioners cf dagon v commissioner supra no fraud where the taxpayer met with the commissioner's agent several times during the course of criminal investigation and gave the agent all books_and_records explained procedures followed in preparation of those records and provided complete access to personal banking records only after counsel was retained did petitioners cooperate with respondent's agent which of course does not rectify their previous intransigence cf 464_us_386 petitioners' sophistication and experience petitioners seek to portray themselves as tax naifs who operated a mom-and-pop business they rely on 498_us_192 in arguing that a good_faith misunderstanding of the tax law may negate fraud however petitioners' own testimony clearly belies their assertions of inexperience and good_faith petitioners are both well-educated adept business people who have successfully cultivated an international clientele susanna has a degree in accounting at trial petitioner demonstrated an awareness of capital_loss carryforwards he knew that the general statute_of_limitations for tax returns wa sec_3 years and that taxpayers could amend their tax returns at any time to report additional income moreover he knew how to structure business ventures in a tax-advantaged manner their experience reveals that petitioners understood the tax laws but chose to ignore them in their effort to evade the payment of income_tax thus we find that respondent has clearly and convincingly proven fraud on the part of petitioners for both items of unreported income for the year in issue and we so hold our conclusion is premised on the record as a whole and reasonable inferences therefrom taking into account our determination as to the credibility of petitioners and the other witnesses presented at trial therefore we sustain respondent's determination that petitioners are liable for the penalty for pursuant to sec_6663 issue sec_163 restriction on home mortgage interest_deduction sec_163 states the general_rule for deductions for interest_paid or incurred on indebtedness within the taxable_year other provisions of sec_163 limit such deductions sec_163 disallows personal_interest deductions unless they fit within certain narrowly prescribed categories among these narrow exceptions is the deduction for interest on a qualified_residence sec_163 the parties agree that the interest_paid on the mortgage for petitioners' home was qualified_residence_interest because the paus paid it on acquisition_indebtedness pursuant to sec_163 and b i the parties dispute only the amount of acquisition_indebtedness petitioners may use in computing their deduction sec_163 restricts home mortgage interest deductions to interest_paid on dollar_figure million of acquisition_indebtedness for debt incurred after date acquisition_indebtedness is defined as that which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 a taxpayer may be entitled to a greater deduction if he has incurred home_equity_indebtedness up to dollar_figure as allowed by sec_163 there can be no additional deduction where taxpayers fail to show that they had home_equity_indebtedness see notice_88_74 1988_2_cb_385 home_equity_indebtedness is defined as any indebtedness other than acquisition_indebtedness secured_by a qualified_residence sec_163 emphasis added petitioners who purchased their home in did not demonstrate that any of their debt was not incurred in acquiring constructing or substantially improving their residence and thus have failed to carry their burden_of_proof we therefore sustain respondent's determination as to the amount petitioners may properly deduct for home mortgage interest to reflect the foregoing and issues previously resolved decision will be entered under rule
